Exhibit 10.39
February 27, 2009
Mr. Mark T. Detillion
7337 48th Ave. NE
Seattle, WA 98115
Dear Mark,
We are pleased to offer you the position of Chief Financial Officer of
Ambassadors International, Inc. Your employment will begin on a mutually
determined date on or before April 1, 2009, subject to your acceptance of our
employment offer.
Our compensation package is as follows:

  •   Paid cell phone reimbursement per company policy;     •   Compensation:
Annual salary of $200,000 ($8,333.34 semi-monthly, payable on the 5th and 20th
of each month);     •   Incentive Plan: To be determined by the Compensation
Committee of the Board of Directors (short term and long term);     •  
Severance payable equal to four (4) months base salary upon termination for any
reason other than for an illegal act;     •   Comprehensive health insurance
package: Medical, Dental, Vision, Life, Flexible Spending; Eligibility begins
the first of the month following 30 days of employment and deductions are
pre-tax. Will be reimbursed for any COBRA payments made before benefits are
applicable at Ambassadors’;     •   401(k) Package: Includes up to $500 Matching
Contribution by the company. Employees are eligible to participate the first of
the month after 90 days of employment. Also a pre-tax deduction;     •   Paid
Time Off (PTO): The accrual rate for all eligible full-time employees begins
after 30 days of employment and the accrual rate is 11.34 hours per month, 136
hours annually;     •   Holiday Pay: Per company schedule for each year, 8 paid
Holidays in 2009;     •   Other benefits as described in the Company’s Employee
Handbook     •   Paid parking

Your employment will be on an “at will” basis, which means that either you or
the Company may terminate the employment relationship at any time and for any
reason whatsoever, with or without cause. It is further understood that neither
you nor the Company have made any promise that the length of employment will be
for any minimum or specific period of time.

 



--------------------------------------------------------------------------------



 



We look forward to having you join the team at Ambassadors International, Inc.
Please contact me should you have any additional questions.
Best regards,
/s/ Diane Moore

 
Diane Moore
President
Windstar Cruises
Accepted by:

         
/s/ Mark T. Detillion
 
Mark T. Detillion
  2/28/2009
 
Date    

 